Case 1:17-cv-23429-MGC Document 205 Entered on FLSD Docket 07/20/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    CASE NO. 1:17-cv-23429-MGC

    PATRICIA RODGERS, et al.,
    individually and on behalf of
    all others similarly situated,

           Plaintiffs,

    vs.

    MARK ADDY, et al.

          Defendants.
    _________________________________________/

    DEFENDANTS’ AMENDED STATUS REPORT REGARDING COMMINGLING
           OF HERBALIFE BUSINESS AND PERSONAL ACCOUNTS
          Pursuant to the Court’s oral ruling on June 21, 2021 and the Court's order dated June
   22, 2021 (ECF Doc. 194), Defendants provide an amended status report regarding
   Defendants' document production obligations relating to the commingling of Herbalife
   business financial and accounting records with personal financial and accounting records.
   Amended information is contained in bold italics.
   I.     Defendants Who Commingled Their Herbalife Business and Personal Accounts.
          The following Defendants commingled their Herbalife business financial and
   accounting records with their personal financial and accounting records from 2014 through
   2019: Mark Addy, Jillian Addy, Gabriel Sandoval, John Tartol, Leslie Stanford, Alcides
   Mejia, Jr., Paulina Riveros, Amber Wick, Ryan Baker, Susan Peterson, Michael Katz, Alan
   Rodriguez, Mary Holloway, and Dani Grace. Upon further review of Defendants’ documents, it
   has been determined that Defendants Daniel Waldron, Jorge de la Concepcion, and Disney di
   Martinez also commingled their Herbalife business financial and accounting records with their
   personal financial and accounting records from all years between 2014 through 2019 in which they
   maintained responsive records.
   II.    Defendants Who Did Not Commingle Their Herbalife Business and Personal
          Accounts.
Case 1:17-cv-23429-MGC Document 205 Entered on FLSD Docket 07/20/2021 Page 2 of 3




         The following Defendants did not commingle their Herbalife business financial and
   accounting records with their personal financial and accounting records from 2014 through
   2019: Cody Morrow, Suzanne Morrow, and Carol Rosenau Jorge de la Concepcion, Disney di
   Martinez. , and Daniel Waldron.


   Date: July 20, 2021                     Respectfully submitted,

                                            QUARLES & BRADY, LLP
                                            Attorneys for Individual Defendants
                                            Two North Central Avenue
                                            Phoenix, AZ 85004
                                            Telephone: (602) 229-5200
                                            Facsimile: (602) 229-5690

                                            By: /s/ Zachary S. Foster
                                            ZACHARY S. FOSTER
                                            Florida Bar No. 111980
                                            Zachary.Foster@quarles.com

                                            KEVIN D. QUIGLEY
                                            Arizona Bar No. 015972
                                            Admitted Pro Hac Vice
                                            Kevin.Quigley@quarles.com

                                            EDWARD SALANGA
                                            Arizona Bar No. 020654
                                            Admitted Pro Hac Vice
                                            Edward.Salanga@quarles.com

                                            BRIAN A. HOWIE
                                            Arizona Bar No. 026021
                                            Admitted Pro Hac Vice
                                            Brian.Howie@quarles.com

                                            QUARLES & BRADY, LLP
                                            Attorneys for Individual Defendants
                                            101 E. Kennedy Boulevard, Suite 3400
                                            Tampa, FL 33602
                                            Telephone: (813) 387-0300
                                            Facsimile: (813) 387-1800




                                               2
Case 1:17-cv-23429-MGC Document 205 Entered on FLSD Docket 07/20/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Defendants’

   Amended Status Report Regarding Commingling of Herbalife Business and Personal

   Accounts was served electronically using the CM/ECF system, on July 20, 2021, on all

   counsel or parties of record on the service list.

                                           SERVICE LIST

    Etan Mark, Esq.
    Yaniv Adar, Esq.
    Niki Namazi, Esq.
    Attorneys for Plaintiffs
    MARK MIGDAL & HAYDEN
    80 S.W. 8th
    Street, Suite 1999
    Miami, Florida 33130
    etan@markmigdal.com
    yaniv@markmigdal.com
    niki@markmigdal.com
    eservice@markmigdal.com

    AND

    Jason Jones, Esq.
    Ohio Bar No. 0095384
    jason@jonesatlaw.com




                                                       /s/ Zachary S. Foster
                                                       Attorney
